DETAILED ACTION
Election/Restrictions
1.	Applicant's election with traverse of claims 1-18 in the reply filed on 11/16/20 is acknowledged.  The traversal is on the ground(s) that the non-elected claims are drawn to the same area of search as those that are elected with traverse.   This is found persuasive and the restriction requirement is withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 5-8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Otterstrom (US Patent 7,992,666) in view of Baker (US Patent 5,348,366).
[Claim 1] Regarding claim 1, Otterrstrom discloses a tractor-trailer comprising: a tractor comprising a tractor air duct disposed underneath a cab (FIG 4) the tractor air duct extending between a front opening at a front of the tractor (FIG 4) and a rear opening at a rear of the tractor (FIG 4); and a trailer comprising: a duct system (FIG 4) that receives airflow from the rear opening of the tractor air duct and directs the airflow to a location behind a cargo compartment; and an air distributor disposed behind the cargo compartment (FIG 4 shows the air flow distributing vertically about the trailer rear).
-However, Otterstrom fails to disclose a fairing.
-Nervertheless, Baker discloses a fairing for the rear end of a trailer, stating in column 3, lines 1-6 “the preferred embodiment of the present invention overcomes much 
of such drag by providing on the trailer 24 a set of rectangular plates 14 and 
truss assemblies 20 (FIG. 5).”. 
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Otterstrom to have a fairing for drag reduction, as taught by Baker in order to allow the flow of air to be manipulated as shown by Baker in FIGS 1-4 and in column 3 of the specification to improve vehicle aerodynamics, additionally, apertures can be formed in the fairing to further manipulate the air flow and suitably tested using computer modeling for creating the most aerodynamic performance.


    PNG
    media_image1.png
    917
    712
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    912
    720
    media_image2.png
    Greyscale

 [Claim 5] Regarding claim 5, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein the front opening of the tractor air duct is larger than the rear opening of the tractor air duct (The front opening of the vehicle has a greater space to draw in air than the narrow portion beneath the trailer).
[Claim 6] Regarding claim 6, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein an internal surface of one or more of the tractor air duct and the duct system is dimpled (Any desired surface texture can be applied to the duct to improve air flow performance and is a matter of design choice based on simulations of air performance).
[Claim 7] Regarding claim 7, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein an external surface of one or more of the tractor and the trailer is dimpled (Any desired surface texture can be applied to the duct to improve air flow performance and is a matter of design choice based on simulations of air performance).
[Claim 8] Regarding claim 8, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein the air distributor is movable to access rear doors of the cargo compartment (Baker FIG 1, the fairing is bifurcated).
 [Claim 10] Regarding claim 10, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein an air duct of the duct system comprises one or more of a flexible lower surface and a retractable lower surface (Ducts on vehicles are conventionally flexible in order to move however slight as the vehicle bounces, turns and stops thereby preventing damage).
[Claim 11] Regarding claim 11, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein wheels of the tractor and the trailer are in an in-line configuration (Otterstrom illustrates in-line wheels).
[Claim 12] Regarding claim 12, Otterstrom/Baker disclose the tractor-trailer of claim 1, wherein the tractor further comprises two engines positioned on opposite sides of the tractor air duct (Otterstrom discloses 2 half sized engines to package with the central duct).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baker (US Patent 5, 348,366) in view of Otterstrom (US Patent 7,992,666).
 [Claim 16] Regarding claim 16, Baker discloses an apparatus comprising:
an air distributor comprising a fairing (FIGS 1-4) the fairing is shaped to form a space between a cargo compartment of a trailer and the fairing when the fairing is coupled to the trailer behind the cargo compartment (FIGS 1-4); Baker discloses a fairing for the rear end of a trailer, stating in column 3, lines 1-6 “the preferred embodiment of the present invention overcomes much of such drag by providing on the trailer 24 a set of rectangular plates 14 and truss assemblies 20 (FIG. 5).”. 
-However, Baker fails to disclose a duct system.
-Nevertheless, Otterstrom discloses a duct system that delivers an air flow to the rear trailer to improve aerodynamics.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Baker to have a duct system as taught by Otterstrom in order to allow Baker to improve aerodynamics and concentrate the air flow via duct.
-Regarding the limitation: and the openings are shaped to permit airflow entering the space from a duct system in the trailer to exit the openings behind the trailer (Baker FIGS 2-4 show the airflow into the space between fairing and trailer and eventual exit).
Allowable Subject Matter
Claims 2-3, 9, 13-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The combination of Otterstrom and Baker represent the most similar structure in combination as claimed by applicant. However, they fail to disclose inter alia, 
1) a lower trailer air duct disposed underneath the cargo compartment, the lower trailer air duct positioned to receive airflow from the rear opening of the tractor air duct; one or more auxiliary trailer air ducts disposed at one or more of a first side of the cargo compartment, a second side of the cargo compartment, and a top of the cargo compartment; and one or more blind ducts disposed within the lower trailer air duct, wherein the one or more blind ducts are positioned to redirect a portion of 
Air flow within the lower trailer air duct to the one or more auxiliary trailer air ducts. 2) Wherein the openings of the fairing comprise a set of vertical openings disposed across a back of the fairing. 3) Wherein the trailer further comprises one or more air directing blades disposed at the rear of the cargo compartment. 4) Generators with reversible wheel motors. 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
2.	 Applicant can reference US Patent 6877793 (Cory) which discloses a fairing having an a pattern of air flow apertures formed therein

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618